Order filed, February 7,2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00114-CV
                                 ____________

 IN THE MATTER OF THE MARRIAGE OF MOWAFAC A. JABRI AND
                 SIRINE M. JABRI, Appellant



                    On Appeal from the 245th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-47206


                                     ORDER

      The reporter’s record in this case was due August 21, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Ramona Gonzalez, the court reporter, to file the record in this
appeal within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Zimmerer, Spain and Hassan.